




[Execution Version]
FOURTH AMENDMENT TO
AMENDED AND RESTATED
CREDIT AGREEMENT
This FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Fourth
Amendment”) dated as of September 18, 2012 is among INTL Commodities, Inc., a
Delaware corporation (the “Borrower”), each of the lenders (including, without
limitation, the Issuing Banks and the Swing Line Lender, the “Lenders”) that is
a party to the Credit Agreement (as defined below) that has signed a counterpart
hereof, and BNP Paribas as Administrative Agent.
W I T N E S S E T H:
WHEREAS, each of the Borrower, the Lenders (including, without limitation, ABN
AMRO Capital USA LLC (as successor to ABN AMRO Bank N.V. by assignment) and BNP
Paribas, in their capacities as Issuing Banks and BNP Paribas in its capacity as
Swing Line Lender), BNP Paribas Securities Corp., ABN AMRO Capital USA LLC and
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, as Joint Lead Arrangers and Joint Bookrunners, ABN AMRO Capital USA
LLC and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch, as Co-Syndication Agents, and BNP Paribas, as the
Administrative Agent, are parties to an Amended and Restated Credit Agreement
dated as of September 22, 2010 (as amended, supplemented or otherwise modified
from time to time, the "Credit Agreement"; capitalized terms used herein having
the meanings given to them in the Credit Agreement unless otherwise defined
herein); and
WHEREAS, the Borrower has requested an amendment to the Credit Agreement
extending the Expiration Date to January 31, 2013, and, pursuant to Section
11.01 of the Credit Agreement, the Borrower, each Lender and the Administrative
Agent have agreed to amend the Credit Agreement on the terms and conditions set
forth herein.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Amendment. Effective upon the occurrence of the Effective Date (as
defined in Section 2 below), the Credit Agreement is hereby amended as follows:
The definition of “Expiration Date” set forth in Section 1.01 is hereby amended
by deleting “September 20, 2012” and replacing it with “January 31, 2013”.
SECTION 2. Effectiveness of Amendment, etc.
This Fourth Amendment shall become effective on the date (the “Effective Date”)
on which (a) each of the Borrower, the Administrative Agent, and the Lenders
shall have duly executed this Fourth Amendment, (b) the Parent shall have duly
executed and delivered to the Administrative Agent a consent substantially in
the form of Annex I hereto, (c) Bank of America, N.A., as Agent shall have duly
executed and delivered to the Administrative Agent a consent substantially in
the form of Annex II hereto, (d) the Administrative Agent shall have received,
for the pro-rata account of the Lenders, payment from the Borrower in
immediately available funds of a fully-earned, non-refundable amendment fee in
the amount of $175,000, (e) the Administrative Agent shall have received from
the Borrower payment in full of all




--------------------------------------------------------------------------------




reasonable out-of-pocket costs incurred in connection with this Fourth Amendment
and due diligence in respect thereto, and (f) the Administrative Agent shall
have received such corporate authorization documents of the Borrower and the
Parent, such good standing certificates and such opinions of counsel as the
Lenders shall request.


SECTION 3. Effect of Amendment; Ratification; Representations; etc.
(a)    On and after the Effective Date, this Fourth Amendment shall be a part of
the Credit Agreement, all references to the Credit Agreement in the Credit
Agreement and the other Loan Documents shall be deemed to refer to the Credit
Agreement as amended by this Fourth Amendment, and the term "this Agreement",
and the words "hereof", "herein", "hereunder" and words of similar import, as
used in the Credit Agreement, shall mean the Credit Agreement as amended hereby.


(b)    Except as expressly set forth herein, this Fourth Amendment shall not
constitute an amendment, waiver or consent with respect to any provision of the
Credit Agreement, as amended hereby, and the Credit Agreement, as amended
hereby, is hereby ratified, approved and confirmed in all respects.


(c)    In order to induce the Administrative Agent and the Required Lenders to
enter into this Fourth Amendment, the Borrower represents and warrants to the
Administrative Agent and the Lenders that before and after giving effect to the
execution and delivery of this Fourth Amendment:


(i)    the representations and warranties of the Borrower set forth in the
Credit Agreement and in the other Loan Documents shall be true and correct in
all material respects as if made on and as of the date hereof, except for those
representations and warranties that by their terms were made as of a specified
date which shall be true and correct on and as of such date, and


(ii)    no Default or Event of Default has occurred and is continuing.


SECTION 4. Counterparts.
This Fourth Amendment may be executed by one or more of the parties to this
Fourth Amendment on any number of separate counterparts (including by facsimile
transmission of, or by email with pdf attachments of, signature pages hereto),
each of which, when so executed, shall be deemed an original, and all of said
counterparts taken together shall be deemed to constitute but one and the same
agreement. A set of the copies of this Fourth Amendment signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
SECTION 5. Severability.
Any provision of this Fourth Amendment which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
SECTION 6. GOVERNING LAW.
THIS FOURTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICTS OF LAWS PRINCIPLES
THEREOF).




--------------------------------------------------------------------------------




SECTION 7. WAIVERS OF JURY TRIAL.
EACH PARTY TO THIS FOURTH AMENDMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING HEREUNDER OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS FOURTH AMENDMENT, OR THE TRANSACTIONS
RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS FOURTH
AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed as of the day and year first above written.




INTL COMMODITIES, INC.






By: /s/ Sean M. O'Connor
Name: Sean M. O'Connor
Title: Director and CEO






By: /s/ Scott J. Branch
Name: Scott J. Branch
Title: Director and President




--------------------------------------------------------------------------------






BNP PARIBAS,
as Administrative Agent, an Issuing Bank, Swing Line Lender and a Lender






By: /s/ Deborah P. Whittle
Name: Deborah P. Whittle
Title: Director






By: /s/ William B. Murray
Name: William B. Murray
Title: Managing Director






Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, as a Lender




By: /s/ Antonio Nanez
Name: Antonio Nanez
Title: Executive Director






By: /s/ Gijs Vos
Name: Gijs Vos
Title: Executive Director




ABN AMRO CAPITAL USA LLC (as successor to ABN AMRO BANK N.V. by assignment), as
an Issuing Bank and a Lender






By: /s/ Stacey Judd
Name: Stacey Judd
Title: Director






By: /s/ J.D. Kaiverkamp
Name: J.D. Kaiverkamp
Title:






--------------------------------------------------------------------------------




MIZUHO CORPORATE BANK, LTD.,
as a Lender






By: /s/ Akihiro Tani
Name: Akihiro Tani
Title: Senior Vice President














